Citation Nr: 1330413	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-30 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The service requirements for eligibility for a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 5101(a) (West 2002); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.  Nonetheless, the Board notes that by letter dated in November 2012, the appellant was notified of what was needed to substantiate his claim.

II. Analysis

The appellant seeks compensation from the FVEC Fund under the American Recovery  and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.  Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203; Soria v. Brown, supra.

The appellant claims that he is entitled to a one-time payment from the FVEC Fund.  He essentially alleges that he served under the "Philippine Armed Forces Guerilla" during World War II, and that he was the company clerk serving with QM Company, 6th Military District, QM Battalion.  He claims he started his service in February 1943 with the rank of a Private and retired as a Lieutenant Commander in April 1966, and completed 23 years and 2 months of military service.  In support of his claim, he has submitted numerous documents, to include, but not limited to, a copy of his Application for Old Age Pension (Veteran) that he filed with the Philippine Veterans Affairs Office in April 1992; a copy of his statement of pay and allowances from the Headquarters of the Army of the Philippines; a document titled "Under the Missing Persons Act" which suggests that the appellant was "missing and/or POW as follows: 1 Feb 43 - 17 Mar 45); his Certificate of Naturalization issued by the U.S. Department of Justice in July 1997; a Certification issued by the Armed Forces of the Philippines (AFP) in June 1980 regarding the appellant's service therein; another Certification issued by the AFP in May 2003, which indicates that the appellant was inducted in February 1943 and retired from the service of the AFP in 1966; buddy statements from fellow service members; and his Affidavit for Philippine Army Personnel; and copies of his U.S. passport, Nevada driver's license, retirement card from the Armed Forces of the Philippines, a copy of the diploma of merit he received from the Philippine Veterans Board, noting that he rendered meritorious service to the Philippines in World War II. 

Thereafter, the RO submitted to the National Personnel Record Center (NPRC) a request for verification of the appellant's service (VA Form 21-3101(JF)), requesting the NPRC to furnish complete AGUZ Form 632 and furnish all extracts of Form 23 executed prior, and subsequent, to 06-30-1946.  The RO noted that the subject individual's name was "listed as a common name in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained in VARO Manila."  In May 2009, the NPRC responded stating that the, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces." 

In January 2010, the RO issued a decision denying the appellant's FVEC claim because he had not shown basic eligibility.

The Board notes that thereafter, several subsequent requests were made to the NPRC for reverification of the appellant's service (VA Form 21-3101(JF)), based on new information being provided.  However, in all subsequent verifications, the NPRC continued to respond stating that the, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces." 

After reviewing this claim and the record, the Board concludes that entitlement to a one-time payment from the FVEC Fund is not warranted because the appellant does not have qualifying military service as a matter of law.  In this regard, the Board notes that the RO received negative responses from the service department (NPRC) in connection with the appellant's 2009 claim of entitlement to a onetime payment from the FVEC Fund.  Moreover, the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  All of the documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including compensation from the FVEC Fund.

The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA, which is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based on the record, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Veteran status is a prerequisite to entitlement to payment from the FVEC Fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


